DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 depends from claim 1 and recites:
	The daisy-chain battery cells system of claim 1, wherein the high side interface FU(i) of the i.sup.th differential communication interface F(i) comprises:
	a high side transmission protocol management module having a first high side differential output pin pair (SCLU+_OUT, SCLU−_OUT), a second high side differential input pin pair (SDAU+_IN, SDAU−_IN) and a second high side differential output pin pair (SDAU+_OUT, SDAU−_OUT);
	a first high side driver, configured to enhance a pull up ability of the positive pin SCLU+_OUT of the first high side differential output pin pair (SCLU+_OUT, SCLU−_OUT) and to couple it to the positive pin CLU(i)+ of the first high side differential pin pair (CLU(i)+, CLU(i)−), and further configure to enhance the pull down ability of the negative pin SCLU−_OUT of the first high side differential output pin pair (SCLU+_OUT, SCLU−_OUT) and to couple it to the negative pin CLU(i)− of the first high side differential pin pair (CLU(i)+, CLU(i)−);
	a second high side driver, coupled between the positive pin SDAU+_OUT of the second high side differential output pin pair (SDAU+_OUT, SDAU−_OUT) and the positive pin DAU(i)+ of the second high side differential pin pair (DAU(i)+, DAU(i)−), and configured to enhance a pull up ability of the positive pin SDAU+_OUT; and
	a third high side driver, coupled between the negative pin SDAU−_OUT of the second high side differential output pin pair (SDAU+_OUT, SDAU−_OUT) and the negative pin DAU(i)− of the second high side differential pin pair (DAU(i)+, DAU(i)−), and configured to enhance a pull down ability of the negative pin SDAU−_OUT.

Although permissible in certain instances, the use of functional language in a claim may nonetheless fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite.  Such is the case with the functional recitations “configured to enhance a pull up ability” and “configured to enhance a pull down ability” in claim 4.  This language merely states a problem solved or a result obtained, and one of ordinary skill in the art would not know from the claim terms with sufficient particularly what structure is encompassed by the claim for achieving the recited functionality.  This language fails to set forth well-defined boundaries of the invention and is therefore indefinite.  Claim 5 is rejected under 35 U.S.C. 112(b) by virtue of its dependence from claim 4.

	Dependent claim 6 recites functional language analogous to that discussed above in connection with claim 4 and is therefore indefinite for the same reasons.  Claim 7 is rejected under 35 U.S.C. 112(b) by virtue of its dependence from claim 6.

	Dependent claim 8 recites:
	wherein for each i=1, . . . , N, the ith differential communication interface F(i) has a read/write data transaction structure comprising a read/write beginning code, an address code, a read/write indicating code, a data code and a read/write ending code.
Claim 8 provide a data transaction structure, which would not be understood by one of ordinary skill to constitute a physical structure.  The only positively recited physical structures of the differential communication interfaces appear to be the first and second low side differential pin pairs and the first and second high side differential pin pairs set forth in claim 1.  Neither claim 8 nor claim 1 appear to recite any physical structure within which the data structure (i.e., codes) is contained or implemented.  Likewise, claims 9-18 depending from claim 8 functionally recite various data transactions between the controller (which is not positively recited as an element of the claimed system) and the first and second low side differential pin pairs and the first and second high side differential pin pairs, such as performing/terminating transmissions and processing transmissions/data.   It therefore appears that claims 1 and 8-18 have recited insufficient structure for containing/implementing the data transaction structure of claim 8 and for performing the various data transaction functions set forth in claims 9-18.  As such, the boundaries of claims 8-18 are unclear because the claims do not provide a discernable boundary on what contains/implements the data structure and performs the associated functionalities.  The recited functions does not follow from the structure recited in the claim, i.e., the first and second low side differential pin pairs and the first and second high side differential pin pairs set forth in claim 1, so it is unclear whether the functions requires some other structure or are simply a result of operating the system.  Thus one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).  Clarification is required.

	In claims 13-14, “the emitter” lacks antecedent basis, rendering the scope of these claims unclear.  Clarification is required.

	Claim 18 recites the phrase “may comprise”, which raises a question as to whether the element(s) following this phrase are required or merely optional.  Clarification is required.  For purposes of the present examination, the element(s) following the phrase “may comprise” are being treated as required by the claimed system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0187610 to Hayashi et al. (Hayashi).

	Regarding claim 1, Hayashi discloses a daisy-chain battery cells system comprising:
	a plurality of battery cells or battery cell groups {C(i), i=1, . . . , N} connected in series between a low side terminal and a high side terminal, wherein N is an integer greater than 1 (Hayashi, e.g., Fig. 9 and paragraph 106, Block 2 to Block m-1; note that m may be 8, for example, see paragraph 55);
	a corresponding plurality of voltage measuring modules {S(i), i=1, . . . , N}, wherein each one of the corresponding plurality of voltage measuring modules {S(i), i=1, . . . , N} is coupled to a corresponding one of the plurality of battery cells or battery cell groups {C(i), i=1, . . . , N} and is configured to measure the voltage of the corresponding one battery cell or battery cell group (Hayashi, e.g., Fig. 9 and paragraph 106, monitoring circuit MC in each of IC2 to ICm-1 for measuring voltage of corresponding Block 2 to Block m-1; also see, e.g., paragraph 61 and Fig. 2 and paragraphs 70-75 disclosing functionality of monitoring circuit MC);
	a corresponding plurality of differential communication interfaces {F(i), i=1, . . . , N}, wherein each one of the corresponding plurality of differential communication interfaces {F(i), i=1, . . . , N} is coupled to a corresponding one of the plurality of voltage measuring modules {S(i), i=1, . . . , N} (Hayashi, e.g., Fig. 9 and paragraph 106, in each of IC2 to ICm-1, differential communication interface defined by DTR2, CR2, CT1, DRT1 collectively, with each differential communication interface being coupled to a corresponding monitoring circuit MC in each of IC2 to ICm-1); wherein
	for each i=1, . . . , N, the ith differential communication interface F(i) comprises a low side interface FL(i) and a high side interface FU(i), and wherein the low side interface FL(i) comprises a first low side differential pin pair (CLL(i)+, CLL(i)−) and a second low side differential pin pair (DAL(i)+, DAL(i)−), and wherein the high side interface FU(i) comprises a first high side differential pin pair (CLU(i)+, CLU(i)−) and a second high side differential pin pair (DAU(i)+, DAU(i)−); and wherein for each i=1, . . . , N−1, the first low side differential pin pair (CLL(i)+, CLL(i)−) of the ith differential communication interface F(i) is configured as a differential input pin pair, and wherein the first high side differential pin pair (CLU(i)+, CLU(i)−) of the ith differential communication interface F(i) is configured as a differential output pin pair and is coupled to the first low side differential pin pair (CLL(i+1)+, CLL(i+1)−) of the (i+1)th differential communication interface F(i+1), and wherein the second low side differential pin pair (DAL(i)+, DAL(i)−) of the ith differential communication interface F(i) is configured as a differential input/output pin pair, and wherein the second high side differential pin pair (DAU(i)+, DAU(i)−) of the ith differential communication interface F(i) is configured as a differential input/output pin pair and is coupled to the second low side differential pin pair (DAL(i+1)+, DAL(i+1)−) of the (i+1)th differential communication interface F(i+1) (Hayashi, e.g., Fig. 9 and paragraph 106, in each of IC2 to ICm-1, differential communication interface defined by DTR2, CR2, CT1, DRT1 collectively, with each differential communication interface being coupled to a corresponding monitoring circuit MC in each of IC2 to ICm-1; each differential communication interface includes a low side interface defined by DTR2 and CR2 and a high side interface defined by CT1 and DTR1; each of DTR2 and CR2 include a low side differential pin pair (e.g. connection terminal pairs on IC2 for each of DTR2 and CR2) and each of CT1 and DTR1 include high side differential pin pair (e.g. connection terminal pairs on IC2 for each of CT1 and DTR1); in each of IC2 to ICm-2, differential pin pair for CR2 is configured as a differential input pin pair because it receives downstream clock signal and differential pin pair for CT1 is configured as a differential output pin pair because it transmits upstream clock signal; also note that differential pin pair for CT1 in each of IC2 to IC m-2 is connected to differential pin pair for CR2 in the next upstream IC in Fig. 9; in each of IC2 to ICm-2, differential pin pair for DTR2 is configured as a differential input/output pin pair and differential pin pair for DTR1 is configured as a differential input/output pin pair, with differential pin pair for DTR1 being connected to differential pin pair for DTR2 in the next upstream IC going); and wherein
	the low side interface FL(1) of the first differential communication interface F(1) is coupled to a controller (Hayashi, e.g., Fig. 9 and paragraph 106, in IC2, low side interface defined by DTR2 and CR2 is coupled to a controller in the form of MCU); and wherein
	the high side interface FU(N) of the Nth differential communication interface F(N) is configured to receive a preset data/signal (Hayashi, e.g., Fig. 9 and paragraph 106, high side interface defined by CT1 and DTR1 of ICm-1 will receive clock signal to be transmitted to ICm; additionally or in the alternative, high side interface defined by CT1 and DTR1 of ICm-1 will receive data from ICm; in both cases the data/signal is preset, e.g., the clock has been set from a downstream source and the received data has been set by ICm).

	Regarding claim 3, Hayashi discloses wherein,
	the first low side differential pin pair (CLL(1)+, CLL(1)−) of the first differential communication interface F(1) is configured as a clock input pin pair to receive a clock signal sent by the controller, and the second low side differential pin pair(DAL(1)+, DAL(1)−) of the first differential communication interface F(1) is configured as a data transmission pin pair to receive instructions/data from the controller and/or to send feedback data to the controller (see Hayashi as applied to claim 1, low side differential pin pair of CR2 and low side differential pin pair of DTR2 of IC2); and wherein
	for each i=2, N, the first low side differential pin pair (CLL(i)+, CLL(i)−) of the ith differential communication interface F(i) is configured as a clock input pin pair to receive a clock signal sent by the first high side differential pin pair (CLU(i−1)+, CLU(i−1)−) of the (i−1)th differential communication interface F(i−1) (see Hayashi as applied to claim 1, for each of IC3 to ICm-1, low side differential pin pair of CR2), and the second low side differential pin pair (DAL(i)+, DAL(i)−) of the i.sup.th differential communication interface F(i) is configured as a data transmission pin pair to receive instructions/data from the second high side differential pin pair (DAU(i−1)+, DAU(i−1)−) of the (i−1)th differential communication interface F(i−1) and/or to send feedback data to the second high side differential pin pair (DAU(i−1)+, DAU(i−1)−) of the (i−1)th differential communication interface F(i−1) (see Hayashi as applied to claim 1, for each of IC3 to ICm-1, low side differential pin pair of DTR2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.

	Regarding claim 2, Hayashi as applied above is not relied upon as explicitly disclosing wherein,
	for each i=1, . . . , N, a logic high on the pin CLL(i)+ with a logic low on the pin CLL(i)− indicates a logic high of a data/signal CLL(i) transmitted on the first low side differential pin pair (CLL(i)+, CLL(i)−), and a logic low on the pin CLL(i)+ with a logic high on the pin CLL(i)− indicates a logic low of the data/signal CLL(i) transmitted on the first low side differential pin pair (CLL(i)+, CLL(i)−); and wherein
	for each i=1, . . . , N, a logic high on the pin DAL(i)+ with a logic low on the pin DAL(i)− indicates a logic high of a data/signal DAL(i) transmitted on the second low side differential pin pair (DAL(i)+, DAL(i)−), and a logic low on the pin DAL(i)+ with a logic high on the pin DAL(i)− indicates a logic low of the data/signal DAL(i) transmitted on the second low side differential pin pair (DAL(i)+, DAL(i)−); and wherein
	for each i=1, . . . , N, a logic high on the pin CLU(i)+ with a logic low on the pin CLU(i)− indicates a logic high of a data/signal CLU(i) transmitted on the first high side differential pin pair (CLU(i)+, CLU(i)−), and a logic low on the pin CLU(i)+ with a logic high on the pin CLU(i)− indicates a logic low of the data/signal CLU(i) transmitted on the first high side differential pin pair (CLU(i)+, CLU(i)−); and wherein
	for each i=1, . . . , N, a logic high on the pin DAU(i)+ with a logic low on the pin DAU(i)− indicates a logic high of a data/signal DAU(i) transmitted on the second high side differential pin pair (DAU(i)+, DAU(i)−), and a logic low on the pin DAU(i)+ with a logic high on the pin DAU(i)− indicates a logic low of the data/signal DAU(i) transmitted on the second high side differential pin pair (DAU(i)+, DAU(i)−).

	Claim 2 appears to merely set forth a manner in which different logic levels on the first and second low side differential pin pairs and the first and second high side differential pin pairs are to be indicated/interpreted.  Claim 2 does not explicitly recite further structural limitations/elements of the system of claim 1, and the claim language is not understood to imply any particular further structural requirements.  The language of claim 2 is appears to relate to the manner in which a claimed system is intended to be employed and therefore does not differentiate the claimed apparatus from a prior art apparatus of Hayashi.  See MPEP 2114.II.

	Additionally, or in the alternative, Hayashi nonetheless discloses in connection with Fig. 7A a clock transmission circuit/data transmission circuit for translating a binary signal (OUT) into a differential signal.  In Fig. 7A, a logic high output from inverter N2 and a logic low output from inverter N3 corresponds to a logic high of OUT, whereas a logic low output from inverter N2 and a logic high output from inverter N3 corresponds to a logic low of OUT.  Similarly, Hayashi discloses in connection with Fig. 8A a clock reception circuit/data reception circuit for translating a differential signal into a binary signal (IN).  In Fig. 8A, a logic high on the top input and a logic low on the bottom input corresponds to a logic high of IN, whereas a logic low on the top input and a logic high on the bottom input corresponds to a logic low of IN.  

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hayashi such that the clock/data transmission/reception circuits of Fig. 9 are implemented using the clock/data transmission/reception circuits of Figs. 7A and 8A for at least the reason that noise voltage can be contained/canceled (Hayashi, paragraph 104).  In Hayashi as modified, the signal relationships as claimed will exist in each of IC2 to ICm-1 for differential communication interface defined by DTR2, CR2, CT1, DRT1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of UM10204 I2C-bus specification and user manual, NXP Semiconductors, Rev. 6, 2014 (UM10204).

	Regarding claim 8, Hayashi as applied to claim 1 is not relied upon as explicitly disclosing wherein for each i=1, . . . , N, the ith differential communication interface F(i) has a read/write data transaction structure comprising a read/write beginning code, an address code, a read/write indicating code, a data code and a read/write ending code.  Hayashi utilizes I2C-bus communications from the MCU which is converted to a 4-wire differential bus (Hayashi, e.g., Fig. 9).  Data transfer protocols of I2C utilize a read/write data transaction structure that include a read/write beginning code, an address code, a read/write indicating code, a data code and a read/write ending code (UM10204, e.g. ,page 13, Fig. 9, START, ADDRESS, R/W, DATA,STOP).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that for each i=1, . . . , N, the ith differential communication interface F(i) has a read/write data transaction structure comprising a read/write beginning code, an address code, a read/write indicating code, a data code and a read/write ending code does not patentably define over Hayashi in view of UM10204.

	Regarding claim 19, Hayashi is not relied upon as explicitly disclosing wherein for each i=1, . . . , N, the ith differential communication interface F(i) may further comprise:
	a first level shift circuit, coupled between the first low side differential pin pair (CLL(i)+, CLL(i)−) and the first high side differential pin pair (CLU(i)+, CLU(i)−) and configured to provide a first predetermined voltage level; and
	a second level shift circuit coupled between the second low side differential pin pair (DAL(i)+, DAL(i)−) and the second high side differential pin pair (DAU(i)+, DAU(i)−) and configured to provide a second predetermined voltage level.  UM10204 discloses that a level shifter may be used to enable devices with different supply voltages to be connected (UM10204, e.g., page 42).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hayashi such that wherein for each i=1, . . . , N, the ith differential communication interface F(i) may further comprise: a first level shift circuit, coupled between the first low side differential pin pair (CLL(i)+, CLL(i)−) and the first high side differential pin pair (CLU(i)+, CLU(i)−) and configured to provide a first predetermined voltage level; and a second level shift circuit coupled between the second low side differential pin pair (DAL(i)+, DAL(i)−) and the second high side differential pin pair (DAU(i)+, DAU(i)−) and configured to provide a second predetermined voltage level.  In this way, in the manner disclosed by UM10204, devices with different supply voltages may be connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20210/156927 to Hatani et al. relates to a voltage detection circuit, a voltage measurement apparatus, and an assembled battery system.
	JP2014215136 to NISHIWAKI NORIO relates to a battery monitoring device and a battery unit.
	Level Shifting Techniques in I2C-Bus Design, 11/14/2012, relates to level shifting for interfacing circuits having different voltage requirements.
	Datasheet, NXP Semiconductors, PCA9615 2-channel multipoint Fast-mode Plus differential I2C-bus buffer with hot-swap logic, Rev. 1.1, 5/10/2016, relates to a Fast-mode Plus (Fm+) SMBus/I2C-bus buffer that extends the normal single-ended SMBus/I2C-bus through electrically noisy environments using a differential SMBus/I2C-bus (dI2C) physical layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R MILLER/Primary Examiner, Art Unit 2863